Citation Nr: 0921691	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

An October 2006 Board decision denied the Veteran's claim for 
service connection for posttraumatic stress disorder PTSD and 
remanded the Veteran's remaining claim of entitlement to 
service connection for COPD.


FINDING OF FACT

The Veteran's COPD is not a disability for which service 
connection is presumed for those Veterans exposed to Agent 
Orange, and the Veteran's COPD is unrelated to the Veteran's 
military service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service 
and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this appeal, an October 2006 post-rating RO letter 
notified the Veteran and his representative of what is needed 
to establish entitlement to service connection, and of VA's 
responsibilities to notify and assist him in his claim.  The 
letter also provided notice that VA would make reasonable 
efforts to help the Veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave enough information, and, if needed, 
authorization, to obtain them.  The letter further specified 
what records VA was responsible for obtaining, to include 
Federal records, and the type of records that VA would make 
reasonable efforts to get.  The October 2006 letter also 
informed the Veteran of how VA assigns disability ratings and 
effective dates (in the event that service connection is 
granted), as well as the type of evidence that impacts these 
determinations, consistent with Dingess/Hartman.

After issuance of the October 2006 notice described above, 
the Veteran was provided an opportunity to respond.  A March 
2009 supplemental statement of the case reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing (or form) of the VCAA 
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The Board also finds that all necessary development of 
evidence has been completed.  The Veteran's service treatment 
records, VA medical records, and private treatment records 
have been obtained.  The Veteran has been provided VA medical 
examinations.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any additional 
obtainable records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

History and Analysis

In this case the Veteran does not claim, and the record does 
not show, that the Veteran experienced COPD during service or 
for many years after his discharge from service.  The Veteran 
does claim that his COPD disability was caused by his 
exposure to Agent Orange or other chemicals while serving in 
Vietnam.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  The record reveals that the 
Veteran's military service included a tour in Vietnam during 
the Vietnam era.  Therefore, his exposure to herbicides is 
presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law:  
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

COPD is not one of the disabilities for which presumptive 
service connection is provided under 38 C.F.R. § 3.309(e).  
Therefore, service connection for COPD may not be presumed 
based on an association with herbicide exposure.
 
Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the Veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record contains extensive medical evidence, both VA and 
private, showing treatment for COPD.  The private medical 
records show pulmonary complaints from January 1994 and a 
diagnosis of COPD in June 1997.  In October 2004 the Veteran 
underwent a bilateral lung transplant.  

On VA pulmonary examination in February 2009 the Veteran 
reported that he was able to walk one mile at his pace 
without any difficulty.  The examiner did not examine the 
Veteran's lungs because the Veteran had already received a 
bilateral lung transplantation.  The diagnosis was COPD 
status post bilateral lung transplantation.  The examiner was 
requested to provide an opinion as to whether or not the 
Veteran's COPD was related to exposure to herbicides during 
service.  The examiner noted that after carefully reviewing 
the Veteran's claims file and the VA treatment records, it 
was his opinion that the Veteran's COPD was not at least as 
likely as not related to his in-service exposure.  The 
examiner attributed the Veteran's COPD to his extensive 
history of smoking.  The examiner also stated that he could 
not completely rule out the possibility that the Veteran's 
exposure to herbicides "worsened" the process as he seemed 
to have developed COPD at a relatively early age.  

In a March 2009 letter the Veteran attributed his COPD to not 
only Agent Orange exposure, but also to exposure to cordite 
and benzene while in service.  While the Veteran maintains 
that his COPD was caused by exposure to herbicides in Vietnam 
or to exposure to other chemicals during service, as a 
layperson he is not qualified to furnish a medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In this case COPD was not shown during service or for more 
than 20 years after discharge from service.  Furthermore, 
none of the extensive medical evidence relates the Veteran's 
development of COPD to service, to exposure to herbicides, or 
to exposure to any other chemicals to service.  Not only is 
there no medical evidence supporting the Veteran's claim that 
he developed COPD due to chemical exposure during service, 
but there is the February 2009 VA medical opinion against his 
claim.

Both the Veteran and his representative have pointed out that 
while the February 2009 VA examiner stated that COPD was not 
caused by in-service herbicide exposure, the examiner did 
indicate that it was possible that once the Veteran developed 
COPD such was aggravated by the past exposure to herbicides 
during service.  The Veteran asserts that he should be 
granted service connection for COPD based on aggravation of 
COPD due to in-service exposure to chemicals.  However, the 
Board does not find the VA examiner's statement to support 
the Veteran's claim.  The examiner stated that he could not 
completely rule such out.  This indicates that the VA 
examiner was of the opinion that while such was possible, he 
did not think that the Veteran's COPD was aggravated by past 
exposure to herbicides in service.  A statement by a 
physician that a relationship is possible is insufficient to 
support the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). (observing that evidence which is speculative, 
general or inconclusive in nature cannot support a claim).  

The Veteran does not claim, and the record does not show, 
that the Veteran developed COPD during service or for more 
than 20 years after discharge from service.  The evidence 
also does not indicate that the Veteran's COPD was caused or 
aggravated by any of the Veteran's service-connected 
disabilities.  The Board notes that an April 2003 VA examiner 
was of the opinion that the Veteran's COPD was unrelated to 
the Veteran's service-connected diabetes mellitus.

Since there is no medical evidence in support of the 
Veteran's claim and since there is medical evidence against 
the Veteran's claim, the Board finds that the preponderance 
of the evidence is against his claim and that service 
connection for COPD is not warranted.
 

ORDER

Entitlement to service connection for COPD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


